Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed November 25th, 2020.  As per applicant’s request, Claims 1-3, 5, 7, 8, 10, 27-29, 31, 32, 34, and 35 have been amended.  Claims 36-49 have been added.  Claims 1-3, 5-10, and 27-49 are currently pending in the application, with Claims 1, 5, 27, and 35 as independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5-10 and 35-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of independent Claims 5 and 35 recites the limitation the HMM matrix structure (with respect to the HMM pre-filter engine) before any recitation of a HMM matrix structure (which occurs with respect to the HMM computation engine).  Therefore, there is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim will be interpreted as if the HMM matrix structure had read a HMM matrix structure.
36 and 43 recite the limitation the data describing the portion of the first row and the cell width of the portion.  This limitation lacks antecedent basis, because Claims 35 and 5, upon which these claims respectively depend, never recite any data describing nor portion nor cell width. 
Claims 37 and 44 recite the limitation data describing the portion of the first row and the cell width of the portion.  This limitation lacks antecedent basis, because Claims 35 and 5, upon which these claims respectively depend, never recite any portion nor cell width.

Claims 36-49 are rejected for dependence upon an indefinite claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 27-49  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  However, Claim 1 further recites the limitations of performing a correlation between two sequences, which comprises: generating a fast correlation using a Fourier transform; determining from the correlation one or more values, wherein each of the one or more values corresponds to at least one of … a ratio; defining at least a portion of a first row of an HMM matrix structure and a cell width; and generating a plurality of control parameters and identifying a reduced number of cells and computing a metric.  These limitations each recite either a step performable in the human mind, or a step of mathematical calculation (generating a correlation using a Fourier transform and determining a ratio are mathematical calculations; the others steps, recited as generally as they are in the claim language, are capable of performance in the human mind, or with pencil and paper).  Therefore, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application, because the only additional elements consist of 1) an HMM pre-filter engine and an HMM computation engine¸ which, interpreted in light of the specification, are no more than generic computer components (see for example dependent Claims 8-10), and mere instructions to perform an abstract idea on generic computer components cannot represent a practical application of the abstract idea; and 2) receiving sequences and the control parameters, which is extra-solution data gathering activity required for all uses of the abstract idea, thus fails to meaningfully limit the claim and does not integrate the recited judicial exception into a practical application.  Thus, the claim is directed to an abstract idea.  
Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of receiving sensor data is mere data gathering, and by MPEP 2106.05(d) is well understood, routine, and conventional (an instance of “Receiving or transmitting data over a network”) and thus does not provide an inventive concept.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)).  Reciting that the sequence data be read and haplotype sequences only generally links the abstract idea to a particular technological environment or field of use, without providing meaningful limits or specific steps to provide an inventive concept in that field (see MPEP 2106.05(h)(vi)).  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept (for example, the specification does not allege that using two separate engines/computer processors, instead of a single processor, provides any technological improvement by the invention, nor that this is an inventive concept) and thus the claim is subject-matter ineligible.
Claims 2, 3, and 6, dependent upon Claim 1, recite additional limitations on the data that are to be generated in the mental process, and the HMM structure from which a metric is computed in the mental process.   These are field-of-use limitations, that generally link the abstract idea to a particular technological environment but does not integrate the abstract idea into a practical application because it does not recite an arguable improvement in the technological field, but is merely stating to apply the abstract idea to a kind of value.  Further, the field-of-use limitations only generally link the abstract idea to a particular technological environment or field of use, without providing meaningful limits or specific steps to provide an inventive concept in that field (see MPEP 2106.05(h)(vi)), and thus do not represent an inventive concept or significantly more than the abstract idea.  These dependent claims remain subject-matter ineligible.
Claim 7, dependent upon Claim 1, recites additional steps of an abstract idea (identifying a new haplotype that is similar; comparing the new haplotype to the previously read haplotype; defining a divergence point are all mental processes, and commencing a HMM matrix calculation is a mathematical process).  Otherwise, Claim 7 only recites an additional generic computer component, a memory, which does not meaningfully limit the practice of the abstract idea and thus does not integrate the abstract idea into a practical application, nor does the execution of the abstract idea on generic computer equipment represent an inventive concept nor significantly more than the abstract idea itself (MPEP 2106.05(f)).  Claim 7 remains subject-matter ineligible.
Claims 8-10, dependent upon Claim 1, only recite generic computer equipment on which to execute the abstract idea, which   does not integrate the abstract idea into a practical application, nor provide an inventive concept nor significantly more than the abstract idea itself (MPEP 2106.05(f)).  These dependent claims remain subject-matter ineligible.

Claim 5 recites a method, thus a process, one of the four statutory categories of patentable subject matter.  However, Claim 5 further recites the limitations of defining an offset value of zero to be a certain position and performing a correlation between two sequences, which comprises: comparing the sequences to determine an offset value; determining a maximum correlation offset value; defining a starting center point; and generating a plurality of control parameters and identifying a reduced number of cells and computing a metric.  These limitations each recite either a step performable practically in the human mind, or with pencil and paper.  Therefore, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application, because the only additional elements consist of 1) an HMM pre-filter engine and an HMM computation engine¸ which, interpreted in light of the specification, are no more than generic computer components or software per se, and mere instructions to perform an abstract idea on generic computer components cannot represent a practical application of the abstract idea; and 2) receiving sequences and the control parameters, which is extra-solution data gathering activity required for all uses of the abstract idea, thus fails to meaningfully limit the claim and does not integrate the recited judicial exception into a practical application.  Thus, the claim is directed to an abstract idea.  
Finally, Claim 5, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of receiving sensor data is mere data gathering, and by MPEP 2106.05(d) is well understood, routine, and conventional (an instance of “Receiving or transmitting data over a network”) and thus does not provide an inventive concept.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)).  Reciting that the sequence data be read and haplotype sequences only generally links the abstract idea to a particular technological environment or field of use, without providing meaningful limits or specific steps to provide an inventive concept in that field (see MPEP 2106.05(h)(vi)).  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept (for example, the specification does not allege that using two separate engines/computer processors/software modules, instead of a single one, provides any technological improvement by the invention, nor that this is an inventive concept) and thus the claim is subject-matter ineligible.
Claims 43 and 44, dependent upon Claim 5, merely describe some data that is unrelated to the rest of the claim, which cannot add a practical application nor represent an inventive concept.  Claim 45, dependent upon Claim 5, adds a limitation which merely modifies the mental process being performed, i.e. that the identified reduced number of cells be a of a particular number, which does not alter the identifying limitation’s aspect of being a mental process.
Claim 46, dependent upon Claim 5, recites additional steps that, as they are broadly recited, can be performed in the human mind, or with pencil and paper identifying new halotype, comparing the new halotype, defining a divergence point, and commencing a HMM matrix calculation, and thus adds more mental process steps that are neither integrated into a practical application nor can provide significantly more than the abstract idea.
Claims 47-49 only recite that the mental process and mathematical calculation steps are performed on generic computer components, which as previously detailed, cannot integrate an abstract idea into a practical application nor provide significantly more than the abstract idea itself. 

Claims 27-34 and 35-42 recite a system comprising engines to perform the methods of Claims 1-3, 6-10, and 5 and 43-49, respectively. The claims do not include any additional elements beyond those recited in Claims 1-3, 6-10, and 5 and 43-49, and are thus rejected as directed to an abstract idea, without significantly more, for reasons set forth in the rejections of Claims  1-3, 6-10, and 5 and 43-49, respectively.
Response to Arguments
Applicant’s arguments submitted November 25th, 2020 have been fully considered, but are only partially persuasive. 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and due to amendments to the claims, are partially persuasive.  Claims 5 and 35 lack proper antecedent basis for the first instance of the HMM matrix structure.  However, additional indefiniteness rejections have been made due to the claim amendments.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous office action, as being not falling in one of the four statutory categories, have been fully considered, and due to amendments of the claims, are persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous office action, as being directed towards an abstract idea without significantly more, have been fully considered, but are unpersuasive.
Applicant argues that recitation in the preamble of the independent claims that the method or system is for using a reduced computation hidden markov model (HMM) in a computational biology application represents a practical application of an abstract idea, and thus the claim should be subject-matter eligible.  However, 1) an intended use limitation recited  in the preamble, when such limitations are not positively recited in the body of the claim, is given limited patentable weight and 2) using a reduced computation hidden markov model (HMM) in a computational biology application is prima facie an mathematical process, and an improvement in an abstract idea is not an improvement in technology, but merely a new abstract idea.  Any improvement in technology (i.e. the steps that represent the use or reliance upon the abstract idea in the technology) must be positively recited in the claims to represent a practical application.
Applicant further argues that computing a HMM metric from the reduced number of cells is an improvement in technology.  However, broadly recited and without further limitation, computing a HMM metric is a mental process or mathematical calculation itself, and for a claim to be subject matter eligible, the improvement must not simply be an improvement to an abstract idea.  
Applicant next argues that the improved computation (i.e. the improvement in the abstract idea) uses fewer computational resources, i.e. that a computer can determine the solution faster by using the method.  However, it remains the case that the improvement stays in the computation/mental process, and that a computer is merely used as a tool to implement the abstract idea; the computer itself is not improved nor is any associated technology.
  
Conclusion
Search has been performed, and no additional prior art which teaches the limitations has been found.  Specifically, the nearest prior art of record is Giraldo et al., “Hardware Acceleration of HMMER on FGPAs,” cited by the applicant in the Information Disclosure Statement dated February 20th, 2020.  Giraldo teaches the limitations generally involving generating a correlation in order to generate control parameters to select a reduced number of cells of a HMM matrix structure and then computing a HMM metric from the reduced number of cells.   Giraldo fails to teach the specifics of how this correlation is performed recited in Claims 1 and 5.  The closest prior art to performing the specifics of a correlation is Grabherr, “Genome-wide synteny through highly sensitive sequence alignment: Satsuma,” which teaches both the Fast Fourier Transform (relevant to Claim 1) and measures of overlap (relevant to Claim 5) in performing a sequence alignment or correlation.  However, the two references do not appear to be combinable in the manner recited in the claim language (i.e. determining a correlation in the specific recited manners in order to determine the reduction in cells in an HMM operation).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122